DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 02-05-2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length, in this instant case, the abstract is 166 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, such as the term “ornamental shape” in claim 3.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because of the limitations “thin” in line 2. This limitation is indefinite because the specification does not provide a standard for measuring the degree of thinness. One of ordinary skill in the art would not be able to ascertain the scope of the claim. While specification provides examples of materials that may be used to make the foot liner, there is no indication for how one can ascertain the meaning of the term of the degree of thinness.
Claim 1 is rejected because it recites limitations “the bottom of the foot” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected because it recites limitations “the user’s feet” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected because it recites limitations “the security screening process” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected because the recitation of the intended use comprises parenthetical subject matter, i.e. "(removal)" which is indefinite because this recitation leads to confusion over the intended scope of the claim.
Claim 2 is rejected because it recites limitations “a folding, non-adhesive or low tack pressure sensitive adhesive removal tab”. It is not clear this tab is the same or different with the “fold up tab” in claim one or not. However, as reviewing the specification, there is only one tab (member 5) in the invention. For the purpose of an examination on the merits, these tabs limitation is interpreted to be only one tab
Claim 2 is rejected because it recites limitations “whereas to eliminate contact with the floor” in line 4. It is not clear what would not be contacted with the floor such as the user hand or foot, or the tab, or the liner itself.
Claim 2 is rejected because the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is rejected because of the limitations “an ornamental shape” does not have any support in the specification to the degree for one of ordinary skill in the art to understand how the structure looks like.
Claim 3 is rejected because the phrase "but not limited to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

    PNG
    media_image1.png
    179
    408
    media_image1.png
    Greyscale

Claim 3 is rejected because it recites limitations “the security screeners” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected because it recites limitations “the complete foot” in line 3. There is insufficient antecedent basis for this limitation in the claim. Thus, it is not clear what foot applicant refer back to in claim 1 (user’s feet). Thus the recitation of "a non-obstructive view of the complete foot", this recitation is unclear because there is no definition of "complete foot" in the specification. If "complete foot" means just the upper part of the foot (see Figure above - Instep) and the toes excluding the bottom of the foot then this is clear; however if "complete foot" means the entire foot including toes, instep, 
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roon (2014/0068837).
Regarding claim 1, Roon discloses a foot liner (fig 2) with a fold up tab (fig 2, member 108, para 0017) for easy removal after use, comprising of a thin nor-padded, non-slip protective liner made of flexible or rigid material with a low tack pressure sensitive adhesive surface on one side (fig 2, member 104, para 0015).

Regarding claim 2, Roon further discloses a folding, non-adhesive or low tack pressure sensitive adhesive removal tab that can be any size, shape, or length and may not have a perforation line (fig 2, member 108).
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. foot line with tab) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Roon structure is capable for adhering to the bottom of the foot, for use in a dry/low moisture environment to use for folding upward whereas to eliminate contact with the floor when worn properly and can be anywhere on the foot liner, preferably located on the heel, which is used for easy removal helping to protect the wearer's fingers from possible germ contact (para 0014).
Regarding claim 3, Roon further discloses the liner has an ornamental shape designed to, but not limited to, covering just the sole of the foot (fig 2, member 102).
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. foot line with tab) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
Regarding claim 4, Roon further discloses the foot liner with tab constructed of materials suitable to be a one- time use disposable product (Roon structure is capable to dispose after one-time use).
Regarding claim 5, Roon further discloses a low tack, pressure sensitive adhesive so not to damage socks, hosiery, or irritate the wearer's feet and is removed easily (para 0016).  
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. foot line with tab) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).The referenced foot liner inherently performs the function or has the same property and operates similarly. MPEP 2163.07(a).
Regarding claim 6, Roon further discloses the foot liner with tab can be any color (para 0013) and can be used to display advertising, usage instructions, or other messages.  
It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. foot line with tab) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).The referenced foot liner inherently performs the function or has the same property and operates similarly. MPEP 2163.07(a).
Regarding claim 7, Roon further discloses the foot liner with tab can be treated with anti-bacterial, anti- fungal, anti-odor, or other treatments (para 0014).  
Regarding claim 8, Roon further discloses the foot liner with tab can be treated with anti-slip qualities on the bottom (para 0020, it is noted that the specification is silent as to a definition of "anti-slip", thus a dictionary definition is proffer for claim interpretation. According to Merriam-Webster, "anti-slip" is defined as "designed to prevent slips or to be resistant to slipping").
In general, the claims could be interpreted to be just a foot liner comprising a non-padded, non-slip material and a tab. The structure can have lots of intended use such as suggesting in the claims and Roon structure is the same as applicant; therefore Roon structure inherently performs the function or has the same property and operates similarly. MPEP 2163.07(a).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732